J-A07027-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

D.J.N.                                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellant

                    v.

G.N.

                         Appellee                    No. 1370 WDA 2015


                   Appeal from the Order August 10, 2015
             In the Court of Common Pleas of Allegheny County
                  Family Court at No(s): FD 97-06360-004


BEFORE: BOWES, J., MUNDY, J., and JENKINS, J.

CONCURRING STATEMENT BY JENKINS, J.:                     FILED JULY 7, 2016

       I concur with the Majority’s memorandum affirming the order granting

the petition for modification. I write separately to note that the trial court’s

requirement that “Mother shall be present at all times when the children are

in Mother’s custody” is extraordinarily burdensome. This requirement would

prevent the children from seeing friends and would prevent them from going

to birthday parties or any activity unless all 5 people, Mother and the four

youngest children, could attend. It also would prevent Mother from leaving

any child with anyone, including Mother’s husband, to run an errand.

However, at oral argument before this Court, the parties stated that they

had made reasonable accommodations to avoid strict enforcement of this

provision.